                Case 16-20516-AJC        Doc 327     Filed 04/19/19     Page 1 of 22




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


IN RE:                                                                Case No. 16-20516-AJC
                                                                      Chapter 7
PROVIDENCE FINANCIAL INVESTMENTS INC.                                 (Jointly Administered)
and PROVIDENCE FIXED INCOME FUND, LLC                                 Case No. 16-20517-AJC

         Debtors.
                                                       /


             TRUSTEE'S OMNIBUS MOTION TO COMPROMISE CONTROVERSY
                  WITH DEFENDANTS INTEGRATED PERFORMANCE
                  OPTIMIZATION, INC. AND NATALIA GUZMAN SEDA

                              NOTICE OF OPPORTUNITY TO
                           OBJECT AND REQUEST FOR HEARING

        Any interested party who fails to file and serve a written response to this motion within
 twenty-one (21) days after the date of service stated in this motion shall, pursuant to Local Rule
 9013-1(D), be deemed to have consented to the entry of an order granting the relief requested in
 the motion.

        If you object to the relief requested in this paper, you must file a response with the Clerk
 of the Court at United States Courthouse, 301 North Miami Avenue, Miami, FL 33128, and
 serve a copy on the movant’s attorney, Luis R. Casas, 98 SE 7th Street, Suite 1100 Miami,
 Florida 33131 and any other appropriate persons within the time allowed. If you file and serve
 a response within the time permitted, the Court will either schedule and notify you of a hearing
 or consider the response and grant or deny the relief requested without a hearing.

         If you do not file a response within the time permitted, the Court will consider that you
 do not oppose the relief requested in the paper, will proceed to consider the paper without further
 notice or hearing, and may grant the relief requested.


         Plaintiff Maria Yip, the Chapter 7 Trustee for the bankruptcy estate of Providence Financial

Investments, Inc. (“Providence Financial”) and Providence Fixed Income Fund, LLC (“Providence

Fund”) (collectively, the "Providence Debtors"), as the Trustee and the Plaintiff in both Adv. Pro.

No. 18-1296-AJC filed against Integrated Performance Optimization Inc. ("Integrated") and Adv.




48558844;1
             Case 16-20516-AJC         Doc 327      Filed 04/19/19    Page 2 of 22




Pro. No. 18-01310-AJC filed against Natalia Guzman Seda ("Seda") (together the "Defendants"),

by and through undersigned counsel, pursuant to Federal Rule of Bankruptcy Procedure 9019 and

Local Rule 9019-1, files this motion (the "Motion") seeking entry of an order approving the

Trustee's proposed compromises with the Defendants in the aforementioned adversary

proceedings. In support of this Motion, the Trustee respectfully represents as follows:

                                    Jurisdiction and Venue

               This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

               Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

               The statutory predicates for the relief sought herein are Sections 105(a), 363(b),

and 506 of the Bankruptcy Code, Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Local Rule 9019-1.

                             Procedural and Factual Background

               Providence Financial filed a voluntary petition for relief under Chapter 7 of Title

11 of the United States Code (the "Bankruptcy Code") on July 28, 2016.

               On the same date, Providence Fund filed a voluntary petition for relief under

Chapter 7 of Title 11 of the Bankruptcy Code.

               The Trustee believes that the Providence Debtors were used as part of a global

Ponzi scheme that raised over $64 million in the United States and defrauded investors. Antonio

Buzaneli, Jose Ordoñez, Julio Rivera, and other co-conspirators utilized the Providence Debtors,

along with entities located in the United States and abroad, to perpetrate their fraudulent scheme.

The scheme involved the sale of unregistered securities by way of promissory notes to investors

while promising annual returns typically between 12-13.5%.



                                                2
48558844;1
              Case 16-20516-AJC         Doc 327         Filed 04/19/19   Page 3 of 22




               The Providence Debtors offered and sold promissory notes to investors throughout

the United States.

               In order to market and sell the promissory note investments, Providence recruited

what Providence referred to as its “originators.”

               The originators were promised commissions, which were denominated “referral

fees,” for successfully introducing potential investors who ended up issuing funds to the Debtors

to purchase these promissory notes.

               Defendant Integrated was an originator for Providence.

               On July 26, 2018, the Trustee filed an Adversary Complaint [ECF No. 1 in Adv.

Pro. No. 18-01296-AJC] against Integrated, asserting claims to avoid and recover referral fees and

for other relief, seeking entry of a judgment totaling at least $84,998.94 against Integrated.

               In addition to originators, a small number of investors received repayments on their

investments that exceeded the principal amount that they invested and, accordingly, received a net

gain by investing in the Providence entities (the “Net Winners”).

               Defendant Seda was a Net Winner.

               On July 27, 2018, the Trustee filed an Adversary Complaint [ECF No. 1 in Adv.

Pro. No. 18-1310-AJC] against Seda, asserting claims to avoid the transfers that resulted in Seda

receiving a net profit, and seeking entry of a judgment totaling at least $29,550.00 against Seda.

               The compromises with the Defendants were extensively negotiated between

counsel for the Trustee and the respective counsel for Integrated and Seda. In evaluating the

compromises, the Trustee took into consideration that the amounts being paid by both Integrated

and Seda are a significant enough sum of the referral fees received in Integrated's case and the net

winnings received in Seda's case to warrant these settlements. Trustee, prior to entering into the



                                                    3
48558844;1
             Case 16-20516-AJC            Doc 327      Filed 04/19/19    Page 4 of 22




settlements, also received and reviewed financial documents regarding the Defendants ability to

pay and determined, based on this review of documents and analysis of same, that the settlements

are reasonable.

                               The Proposed Settlement Agreements

                  Subject to court approval, Integrated agrees to pay the Trustee, for the benefit of

the bankruptcy estate, the total sum of twenty two thousand five hundred dollars ($22,500) in the

form of 36 monthly payments of $625 in exchange for the Trustee's dismissal of Adv. Pro. No. 18-

1296-AJC. The complete executed settlement agreement between the Trustee and Integrated is

attached hereto as Exhibit "A."

                  Subject to court approval, Seda agrees to pay the Trustee, for the benefit of the

bankruptcy estate, the total sum of four thousand dollars ($4,000) made over 4 monthly installment

payments in exchange for the Trustee's dismissal of Adv. Pro. No. 18-01310-AJC. The complete

executed settlement agreement between the Trustee and Seda is attached hereto as Exhibit "B."

                                          Relief Requested

                  The Trustee seeks entry of an order pursuant to Federal Rule of Bankruptcy

Procedure 9019 approving the Trustee's proposed compromises with Integrated and Seda as

described above and in the attached settlement agreements to this Motion.

                                Legal Basis and Authority for Relief

                  Fed. R. Bankr. P. 9019(a) provides, in relevant part, that: “[o]n motion by the

trustee and after notice and a hearing, the court may approve a compromise or settlement.”

Settlements and compromises are a normal part of the bankruptcy process. Protective Comm. for

Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424, 88 S. Ct. 1157

(1969) (quoting Case v. Los Angeles Lumber Prods. Co., 308 U.S. 106 (1939)).



                                                   4
48558844;1
              Case 16-20516-AJC           Doc 327       Filed 04/19/19     Page 5 of 22




                To approve a compromise and settlement under Fed. R. Bankr. P. 9019(a), a

bankruptcy court should find that the compromise and settlement is fair and equitable, reasonable

and in the best interests of the debtor’s estate. See, e.g., TMT Trailer Ferry, 390 U.S. at 424; Air

Line Pilots Ass., Int’l v. America National Bank and Trustee Co. of Chicago (In re Ionosphere

Clubs, Inc.), 156 B.R. 413, 426 (S.D.N.Y. 1993), aff’d, 17 F. 3d 600 (2d Cir. 1994).

                Approval of a settlement in a bankruptcy proceeding is within the sound discretion

of the Court, and will not be disturbed or modified on appeal unless approval or disapproval is an

abuse of discretion. In re Arrow Air, Inc., 85 B.R. 886, 891 (Bankr. S.D. Fla. 1988). The test is

whether the proposed settlement “falls below the lowest point in the range of reasonableness.” Id.

at 891.

                The Court must consider the following factors in determining whether to approve

the settlement agreement: (i) the probability of success in the litigation; (ii) the difficulties, if any,

to be encountered in the matter of collection; (iii) the complexity of the litigation involved and the

expense, inconvenience and delay necessarily attending it; and (iv) the paramount interest of the

creditors and proper deference to their reasonable views in the premises. In re Justice Oaks, II,

Ltd., 898 F.2d 1544, 1549 (11th Cir.), cert. denied, 498 U.S. 959 (1990) (establishing the legal

standard for approval of settlements).

                Even if the Trustee were successful in the adversary proceedings against the

Defendants, there would be collection difficulties absent these settlements based on the

Defendants’ financial condition. The Trustee, in her business judgment, determined that the

settlements present the best opportunity to collect from the Defendants in regards to these

adversary proceedings.




                                                    5
48558844;1
              Case 16-20516-AJC          Doc 327      Filed 04/19/19     Page 6 of 22




                Moreover, given the vagaries of litigation, there are no guarantees as to the potential

results of such actions, which in turn will be expensive to prosecute given the complexity of the

issues presented in this case, which involve a complex Ponzi scheme.

                Here, all of the relevant Justice Oaks factors weigh heavily in favor of the Court's

approval of the compromises between the Trustee, Integrated, and Seda.

         WHEREFORE, for all of the foregoing reasons, the Trustee respectfully requests entry of

an order approving the Trustee's proposed settlement agreement with Integrated, attached hereto

as Exhibit "A," and the Trustee's proposed settlement agreement with Seda attached hereto as

Exhibit "B."

Dated: April 19, 2019                  Respectfully submitted,

                                               AKERMAN LLP
                                               Three Brickell City Centre
                                               98 Southeast Seventh Street, 11th Floor
                                               Miami, Florida 33131
                                               Phone: (305) 374-5600
                                               Fax: (305) 374-5095

                                               By: /s/ Luis R. Casas
                                                   Eyal Berger, Esq.
                                                   Florida Bar Number: 0011069
                                                   Email: eyal.berger@akerman.com
                                                   Luis R. Casas, Esq.
                                                   Florida Bar Number: 0094222
                                                   Email: luis.casasmeyer@akerman.com

                                               Counsel for Trustee




                                                  6
48558844;1
              Case 16-20516-AJC        Doc 327      Filed 04/19/19   Page 7 of 22




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true copy of the foregoing was furnished on April 19, 2019

to all parties receiving electronic notice via CM/ECF.

                                                     By: /s/ Luis R. Casas
                                                         Luis R. Casas, Esq.




                                                7
48558844;1
Case 16-20516-AJC   Doc 327   Filed 04/19/19   Page 8 of 22




               EXHIBIT "A"
Case 16-20516-AJC   Doc 327   Filed 04/19/19   Page 9 of 22
Case 16-20516-AJC   Doc 327   Filed 04/19/19   Page 10 of 22
Case 16-20516-AJC   Doc 327   Filed 04/19/19   Page 11 of 22
Case 16-20516-AJC   Doc 327   Filed 04/19/19   Page 12 of 22
Case 16-20516-AJC   Doc 327   Filed 04/19/19   Page 13 of 22
Case 16-20516-AJC   Doc 327   Filed 04/19/19   Page 14 of 22
Case 16-20516-AJC   Doc 327   Filed 04/19/19   Page 15 of 22
Case 16-20516-AJC   Doc 327   Filed 04/19/19   Page 16 of 22
Case 16-20516-AJC   Doc 327   Filed 04/19/19   Page 17 of 22




                EXHIBIT "B"
Case 16-20516-AJC   Doc 327   Filed 04/19/19   Page 18 of 22
Case 16-20516-AJC   Doc 327   Filed 04/19/19   Page 19 of 22
Case 16-20516-AJC   Doc 327   Filed 04/19/19   Page 20 of 22
Case 16-20516-AJC   Doc 327   Filed 04/19/19   Page 21 of 22
Case 16-20516-AJC   Doc 327   Filed 04/19/19   Page 22 of 22
